Citation Nr: 0606986	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04 13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the residuals of a 
right forearm injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from June 1943 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for the residuals of a right forearm 
injury.  The decision also addressed various other issues.  
However, in his April 2004 substantive appeal, the veteran 
indicated that he was appealing only the issue of service 
connection for a right forearm injury.

The veteran requested a videoconference hearing in his April 
2004 substantive appeal.  However, in a June 2004 statement, 
he indicated that he no longer wanted a hearing.  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

In this case, the AOJ sent the veteran a letter in May 2003.  
It stated that the veteran's request to reopen his claims had 
been received and that a rating board would review the 
previous March 2002 decision to determine whether a change 
was warranted.  The veteran was not advised of the evidence 
necessary to support his request to reopen the claim, or of 
the evidence he was responsible to provide.  Moreover, 
although the August 2003 rating decision clearly addressed 
whether new and material evidence had been received, the 
March 2004 statement of the case addressed the merits of the 
veteran's claim without first determining whether new and 
material evidence had been received to reopen the claim.  The 
Board therefore concludes that the veteran has not been 
appropriately advised pursuant to the VCAA.

The veteran is informed that if he has evidence of a current 
forearm disability, he should submit that evidence.

In light of these circumstances, the Board has concluded that 
additional notification under the VCAA is required.  
Accordingly, this case is REMANDED for the following action:

1.  The AOJ should address whether there 
is a final decision and whether new and 
material evidence has been received.

2.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b) regarding whether 
new and material evidence has been 
received to reopen the claim of 
entitlement to service connection for the 
residuals of a right forearm injury, to 
include notice that the veteran should 
submit any pertinent evidence in his 
possession.  The veteran should be given 
the appropriate amount of time to 
respond.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

